Exhibit 10.26

 [image_001.jpg]

 

RESTRICTED STOCK
AWARD AGREEMENT

 

 

This Restricted Stock Award Agreement is entered into by and between
Bioanalytical Systems, Inc., an Indiana corporation ("Company"), and
[Participant], an officer of the Company ("Grantee"), effective as of _______
__, 20__ ("Effective Date").

 

Background

 

The Company wishes to provide incentives to recognize and reward the Grantee,
whose performance, contributions and skills will be critical to the Company's
success, by aligning his or her interests more closely with those of the
Company's stockholders. For this purpose, the Compensation Committee of the
Company's Board of Directors has granted the Grantee restricted shares of
unregistered common stock of Company, subject to the terms and conditions
provided in this Restricted Stock Award Agreement ("Agreement") and the Amended
and Restated Bioanalytical Systems, Inc. 2018 Equity Incentive Plan (the
"Plan"). All terms not herein defined shall have the meaning set forth in the
Plan. In the event of any conflict between the provisions of the Plan and the
provisions of this Agreement, the term, conditions and provisions of the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.

 

In consideration of the premises, the Company and the Grantee agree as follows:

 

Agreement

 

1.       Grant. The Company hereby grants the Grantee [Number of Shares] whole
shares of common shares of the Company, which shares ("Restricted Shares") shall
be subject to the terms, conditions and restrictions specified in this Agreement
and the Plan. [The Committee has determined that (disregarding restrictions
imposed by this Agreement and the Plan that lapse upon the Grantee's interest
becoming vested) the Restricted Shares have a per-share fair market value
("Value") of $________.]

 

2.       Closing. The transfer of the Restricted Shares ("Closing") shall occur
simultaneously with the execution of this Agreement. Concurrently with the
execution of this Agreement, (i) the Company shall deliver to the Grantee a
certificate or book entry shares, registered in the Grantee's name, representing
the Restricted Shares, and (ii) the Grantee shall deliver to the Company a duly
executed stock power, endorsed in blank, relating to the Restricted Shares.

 



 

 

 

3.       Custody. The Grantee understands that, although certificates or book
entry shares representing the Restricted Shares shall be registered in the
Grantee's name, all such certificates or book entry shares (other than for
Restricted Shares that have vested) shall be deposited, together with the stock
power executed by the Grantee, in proper form for transfer, with the Company.
The Company is hereby authorized to effectuate the transfer into its name of all
certificates or book entry shares representing the Restricted Shares that are
forfeited to the Company pursuant to Section 6 of this Agreement.

 

4.       Nontransferability of Restricted Shares. Until such time as the
Restricted Shares become vested, the Grantee shall not have any right to sell,
assign, transfer, pledge, hypothecate, or otherwise dispose of the Restricted
Shares. The Grantee represents and warrants to the Company that he or she shall
not sell, assign, transfer, pledge, hypothecate, or otherwise dispose of the
Restricted Shares in violation of applicable securities laws, the Plan or the
provisions of this Agreement.

 

5.       Vesting.  The Grantee's interest in the Restricted Shares shall vest
and become nonforfeitable as follows: [Except as otherwise provided herein or in
the Plan, the Grantee's tdprovided that the Grantee is still employed by the
Company or its Subsidiaries or serving as a Non-Employee Director of the Company
or its Subsidiaries.]1

 

[Notwithstanding the preceding paragraph of this Section 5, the Grantee's
interest in the Restricted Shares not previously vested or forfeited shall
become 100% vested upon the occurrence of a Change in Control (as defined in the
Plan).]

 

6.       Separation from Service and Forfeiture. Notwithstanding the vesting
schedule set forth in SECTION 5, (i) if Grantee cease to be an Employee or a
Non-Employee Director of the Company or a Subsidiary, unvested Restricted Shares
shall be forfeited as specified in Section 10 of the Plan [and (ii) the unvested
Restricted Shares shall be forfeited if Grantee engage in any of the following
conduct (a) performance of service for a competitor of the Company and/or its
Subsidiaries, including service as an employee, director or consultant, or the
establishing by you of a business which competes with the Company and/or its
Subsidiaries; (b) solicitation of employees or customers of the Company and/or
its Subsidiaries; (c) improper use or disclosure of confidential information of
the Company and/or its Subsidiaries; or (d) material misconduct in the
performance of Grantee’s duties for the Company and/or its Subsidiaries, as
determined by the Committee].2

 

7.       Voting and Other Rights. The Grantee shall have absolute beneficial
ownership of the Restricted Shares, including the right to vote any and all
Restricted Shares and to receive dividends or other distributions thereon,
subject to the vesting restrictions set forth in Section 5, until the earlier of
the date on which such Restricted Shares shall be forfeited as provided herein
or the date on which the Grantee ceases to own such shares.

 

8.       Grantee Representations. The Grantee represents and warrants to the
Company that:

 

(a)       he or she is acquiring the Restricted Shares for his or her own
account for investment and not with a view to or for resale in connection with
any distribution of the Restricted Shares and that he or she has no present
intention of distributing or reselling the Restricted Shares;

 

 





 



1 Vesting terms determined by the Committee, in its discretion.

2 Clause may be included, as determined by the Committee.



 

 

 

(b)       the certificate or book entry shares representing the Restricted
Shares shall bear an appropriate legend relating to restrictions on transfer;
and

 

(c)       since his or her employment or other service engagement with the
Company he or she has not (a) directly or indirectly rendered services to or for
an organization, or engaged in a business, that is, in the judgment of the
Committee, in competition with the Company or (b) disclosed to anyone outside of
the Company, or used for any purpose other than the Company's business, any
confidential or proprietary information or material relating to the Company.

 

9.       Adjustments for Changes in Capitalization of the Company. In the event
of any merger, reorganization, consolidation, recapitalization, separation,
split-up, liquidation or other change affecting the Shares, an adjustment shall
be made to the Restricted Shares to the extent provided under the terms of the
Plan.

 

10.       Securities Laws. The Grantee understands that applicable securities
laws may restrict the right of the Grantee to dispose of any Restricted Shares
which the Grantee may acquire hereunder and govern the manner in which such
Restricted Shares may be sold. The Grantee shall not offer, sell or otherwise
dispose of any of the Restricted Shares in any manner which would (a) require
the Company to file any registration statement with the Securities Exchange
Commission (the "SEC"), (b) require the Company to amend or supplement any
registration statement which the Company may at any time have on file with the
SEC, or (c) violate the Securities Act of 1933, as amended, or any other state
or federal law.

 

11.       Withholding Taxes. If the grant or other transfer of the Restricted
Shares, or the vesting of the Restricted Shares, results in taxable compensation
income to the Grantee, Grantee shall, no later than the date as of which an
amount with respect to an award first becomes includible in his gross income for
applicable tax purposes, pay to the Company, or make arrangements satisfactory
to the Committee regarding payment of, any federal, state, local or other taxes
of any kind required by law to be withheld with respect to the award. Grantee
may elect to have the minimum amount of any required tax withholdings with
respect to any awards hereunder, satisfied by (a) having the Company withhold
Common Shares otherwise deliverable to such person with respect to the award;
(b) delivering to the Company unrestricted Common Shares already owned by
Grantee; (c) broker-assisted “cashless exercise;” (d) any other manner permitted
by law; or (e) any combination of the foregoing.

 

12.       Integration. This Agreement supersedes any and all prior and/or
contemporaneous agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof. Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.

 



 

 

 

13.       Impact of Agreement on Employment or Service. Nothing contained in
this Agreement or the Plan shall restrict the right of the Company or any of its
Subsidiaries to terminate Grantee’s employment or service at any time with or
without Cause subject to any written employment agreement and the terms of the
Company’s governing documents.

 

14.       Acknowledgments by Grantee. By signing this Agreement, the Grantee
acknowledges that he or she (a) has received a copy of the Plan and is familiar
with the terms and provisions of the Plan and the Agreement, and (b) agrees to
accept as binding, conclusive, and final all decisions and interpretations of
the Company’s Board of Directors and Committee upon any questions arising under
the Plan or this Agreement.

 

15.       Successors. This Agreement shall be binding upon and inure to the
benefit of any successor of the Company and any successors, assigns or estate of
the Grantee, including his/her executors, administrators and trustees.

 

16.       Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is in writing and
signed by the party against whom such modification, waiver or discharge is
sought to be enforced.

 

17.       Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Indiana, without giving effect to the
principles of conflict of laws of such State.

 

 



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement,
effective on the date specified in the first paragraph hereof.

 

 



GRANTEE   BIOANALYTICAL SYSTEMS, INC.                 By:   [Participant]      
                     



 

 

 

 

 

STOCK POWER

 

For Value Received, the undersigned hereby sells, assigns and transfers unto
Bioanalytical Systems, Inc., [Number of Shares] shares of common stock, no par
value, of Bioanalytical systems, Inc. (the "Company"), standing in his/her name
on the books of the Company and does hereby irrevocably constitute and appoint
the Secretary of the Company attorney-in-fact to transfer those shares on the
books of the Company with full power of substitution in the premises.

 

Dated and effective as of the __ day of _________, 20__.

 

 



  By:                             [Participant]



 

 



 

In the presence of:

 

 



 



Witness Signature

 

 



 

Witness Printed Name

 

 





 

